Exhibit 10.8

INCENTIVE STOCK OPTION AGREEMENT

THIS INCENTIVE STOCK OPTION AGREEMENT (“Agreement”) is made by and between Mitek
Systems, Inc., a Delaware corporation, (the “Corporation”), and James B. DeBello
(the “Optionee”).

NOW, THEREFORE, in consideration of the mutual benefit to be derived herefrom,
the Corporation and Optionee agree as follows:

1. Grant of Option. The Corporation hereby grants to Optionee, subject to all
the terms and provisions of the Mitek Systems, Inc. 2002 Stock Option Plan dated
November 13, 2002, as such Plan may be hereinafter amended, a copy of which is
attached hereto and incorporated herein by this reference (the “Plan”), the
right, privilege and option (“Option”) to purchase 400,000 shares of its common
stock (“Stock”) at $1.32 per share, in the manner and subject to the conditions
provided hereinafter and in the Plan and any amendments thereto and any rules
and regulations thereunder.

2. Time of Exercise of Option. The Option shall vest in Optionee and may be
exercised by Optionee monthly as to 1/36th of the Options granted hereunder. Any
exercise may be with respect to any part or all of the shares then exercisable
pursuant to such Option, provided that the minimum number of shares exercisable
at any time shall not be less than 100 shares or the balance of shares for which
the Option is then exercisable. Such Option must be exercised within the earlier
of (i) 10 years (5 years for 10% shareholders as defined in the Plan) after the
date of the grant, or (ii) except as set forth in Section 3.2.2 of the Plan, 3
months after the occurrence of an event giving rise to Optionee’s termination of
employment with either the Corporation, or a Parent or Subsidiary thereof;
provided, however, such rights shall be extended as more fully set forth in
Section 3.3 of the Plan in the case of Optionee’s death. In no event shall the
Corporation be required to transfer fractional shares to Optionee or those
entitled to Optionee’s rights herein.

3. Change of Control Vesting. If during the first 90 days of Optionee’s
employment, there is a “Change of Control” of the Corporation, 33.3% or 133,334
of the shares exercisable pursuant to such Option shall immediately vest. If
after the first 90 days of Optionee’s employment, there is a “Change of Control”
of the Corporation, all of the shares exercisable pursuant to such Option shall
immediately vest. For purposes of this Agreement, “Change of Control” means
(1) a merger, consolidation, or reorganization involving the Corporation, where
the shareholders of the Corporation as of the date hereof have less than a
majority of the equity ownership of the resulting merged or consolidated
company; or (2) a sale of all or substantially all of the assets of the
Corporation, where the shareholders of the Corporation as of the date hereof
have less than a majority of the equity ownership of the buyer of such assets.

4. Method of Exercise. The Option shall be exercised by Optionee as set forth in
Sections 5.4 and 5.5 of the Plan.



--------------------------------------------------------------------------------

5. Restrictions on Exercise and Delivery. The exercise of each Option shall be
subject to the condition that, if at any time the Committee shall determine, in
its sole and absolute discretion,

 

  (a) the satisfaction of any withholding tax or other withholding liabilities,
is necessary or desirable as a condition of, or in connection with, such
exercise or the delivery or purchase of Stock pursuant thereto,

 

  (b) the listing, registration, or qualification of any shares deliverable upon
such exercise is desirable or necessary, under any state or federal law, as a
condition of, or in connection with, such exercise or the delivery or purchase
of shares pursuant thereto, or

 

  (c) the consent or approval of any regulatory body is necessary or desirable
as a condition of, or in connection with, such exercise or the delivery or
purchase of shares pursuant thereto,

then in any such event, such exercise shall not be effective unless such
withholding, listing, registration, qualification, consent or approval shall
have been effected or obtained free of any conditions not acceptable to the
Committee. Optionee shall execute such documents and take such other actions as
are required by the Committee to enable it to effect or obtain such withholding,
listing, registration, qualification, consent or approval. Neither the
Corporation nor any officer or director, or member of the Committee, shall have
any liability with respect to the non-issuance or failure to sell shares as the
result of any suspensions of exercisability imposed pursuant to this Section.

6. Termination of Option. Except as otherwise provided in this Agreement or the
Plan, to the extent not previously exercised, the Option shall terminate upon
the first to occur of any of the following events:

 

  (a) the dissolution or liquidation of the Corporation;

 

  (b) The expiration of 10 years (5 years for 10% shareholders as defined in the
Plan) from the date of the grant of the Option hereunder;

 

  (c) the breach by Optionee of any provision of this Agreement;

 

  (d) as more fully set forth in Section 3.2.1 of the Plan, 3 months after the
occurrence of an event giving rise to termination of employment other than for
“cause”;

 

  (e) as more fully set forth in Section 3.2.2 of the Plan, upon or as of the
occurrence of an event giving rise to termination of employment for “cause”;

 

  (f) as more fully set forth in Section 3.3 of the Plan, 6 months after an
optionee’s death; or

 

2



--------------------------------------------------------------------------------

  (g) as more fully set forth in Section 6.2 of the Plan, in the event of a
Capital Transaction.

7. Nonassignability. Options may not be sold, pledged, assigned or transferred
in any manner other than by will or by the laws of descent and distribution, and
may be exercised during the lifetime of Optionee only by Optionee. Any transfer
by Optionee of any Option granted under the Plan or this Agreement shall void
such Option and the Corporation shall have no further obligation with respect to
such Option. No Option shall be pledged or hypothecated in any way, nor shall
any Option be subject to execution, attachment or similar process.

8. Restrictions on Transfer of Shares Acquired. Optionee represents and warrants
to the Corporation that he will not transfer the Stock in violation of the
provisions of any applicable securities statute or regulation.

9. Representation Letter. Upon execution of this Agreement, the Optionee will
deliver to the Corporation the grant representation letter set forth on Exhibit
“A” of the Plan, as such Exhibit may be amended by the Committee from time to
time. Upon exercise of the Option, the Optionee will deliver to the Corporation
the exercise representation letter set forth on Exhibit “B” of the Plan, as such
Exhibit may be amended by the Committee from time to time. Optionee also agrees
to make such other representations as are deemed necessary or appropriate by the
Corporation and its counsel.

10. Rights as Shareholder. Neither Optionee nor his executor, administrator,
heirs or legatees, shall be, or have any rights or privileges of a shareholder
of the Corporation in respect of the Stock unless and until certificates
representing such Stock shall have been issued in Optionee’s name.

11. No Right of Employment. Neither the grant nor exercise of any Option nor
anything in the Plan or this Agreement shall impose upon the Corporation or any
other corporation any obligation to employ or continue to employ any Optionee.
The right of the Corporation and any other corporation to terminate any employee
shall not be diminished or affected because an Option has been granted to such
employee.

12. Mandatory Arbitration. In the event of any dispute between the Corporation
and Optionee regarding this Agreement or the Plan, the dispute and any issue as
to the arbitrability of such dispute, shall be settled to the exclusion of a
court of law, by arbitration in San Diego, California, by a panel of three
arbitrators (each party shall choose one arbitrator and the third shall be
chosen by the two arbitrators so selected) in accordance with the Commercial
Arbitration Rules of the American Arbitration Association then in effect. The
decision of a majority of the arbitrators shall be final and binding upon the
parties. All costs of the arbitration and the fees of the arbitrators shall be
allocated between the parties as determined by a majority of the arbitrators, it
being the intention of the parties that the prevailing party in such a
proceeding be made whole with respect to its expenses.

13. Definitions. Capitalized terms shall have the meaning set forth in the Plan
unless otherwise defined herein.

 

3



--------------------------------------------------------------------------------

14. Notices. Any notice to be given under the terms of this Agreement shall be
addressed to the Corporation in care of its Secretary at its principal office,
and any notice to be given to Optionee shall be addressed to such Optionee at
the address maintained by the Corporation for such person or at such other
address as the Optionee may specify in writing to the Corporation.

15. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of Optionee, his heirs and successors, and of the Corporation, its
successors and assigns.

16. Governing Law. This Agreement shall be governed by the laws of the State of
California.

17. Descriptive Headings. Titles to Sections are solely for information
purposes.

18. Application of Plan. The Corporation has delivered and the Optionee hereby
acknowledges receipt of a copy of the Plan. The parties agree and acknowledge
that the Option granted hereunder is granted pursuant to the Plan and subject to
the terms and provisions thereof, and the rights of the Optionee are subject to
modifications and termination in certain events as provided in the Plan.

IN WITNESS WHEREOF, this Agreement is effective as of, and the date of grant
shall be, May 19, 2003.

 

MITEK SYSTEMS, INC., a Delaware corporation

        /s/ John M. Thornton

John M. Thornton, Chairman of the Board OPTIONEE

        /s/ James B. DeBello

James B. DeBello

 

4



--------------------------------------------------------------------------------

AMENDMENT TO STOCK OPTION AGREEMENT

THIS AMENDMENT TO STOCK OPTION AGREEMENT (“Amendment”) is made by and between
Mitek Systems, Inc., a Delaware corporation, (the “Corporation”), and James B.
DeBello (the “Optionee”).

WHEREAS, on May 19, 2003, as part of Optionee’s initial compensation arrangement
at the time of his hiring, Optionee was granted an option to purchase 400,000
shares of common stock of the Corporation, par value $0.001 per share (“Common
Stock”), at an exercise price of $1.06 per share (as reflected in Optionee’s
previously filed Form 4), pursuant to that certain Incentive Stock Option
Agreement, dated as of such date, by and between the Corporation and Optionee
(the “Option Agreement”);

WHEREAS, due to clear administrative error, the Original Option Agreement
incorrectly reflected the grant of an incentive stock option agreement and an
exercise price of $1.32; and

WHEREAS, the board of directors of the Corporation has determined to amend and
restate the Option Agreement to correct such errors in the Option Agreement.

NOW, THEREFORE, in consideration of the mutual benefit to be derived herefrom,
the Corporation and Optionee agree as follows:

19. Amendments to Option Agreement.

 

  (a) Any references to “Incentive Stock Option Agreement” in the Option
Agreement shall be replaced with the words “Stock Option Agreement.”

 

  (b) The reference to $1.32 in Section 1 of the Option Agreement is amended by
replacing such reference with $1.06.

20. Counterparts. This Amendment may be executed in any number of counterparts
(including by facsimile), each of which shall be an original and all of which
shall constitute one and the same document.

21. Interpretation. The term “Agreement” as used in the Option Agreement shall
be deemed to refer to the Option Agreement as amended hereby.

22. Severability. If any term, provision, covenant or restriction of this
Amendment is held by a court of competent jurisdiction or other authority to be
invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Amendment, and of the Option Agreement, shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated.

23. Governing Law. This Amendment shall be governed by the laws of the State of
California.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment is effective as of December 15, 2011.

 

MITEK SYSTEMS, INC., a Delaware corporation

        /s/ John M. Thornton

John M. Thornton, Chairman of the Board OPTIONEE

        /s/ James B. DeBello

James B. DeBello

 

6